
	
		I
		111th CONGRESS
		1st Session
		H. R. 594
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Stark (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  emissions of carbon dioxide by imposing a tax on primary fossil fuels based on
		  their carbon content.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Climate Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)The Intergovernmental Panel on Climate
			 Change (IPCC) has concluded that human emissions of greenhouse gases,
			 particularly carbon dioxide are responsible for global climate change.
			(2)The IPCC has
			 estimated that global temperatures will rise between 3.2–7.2 degrees Farenheit
			 in the next 100 years if carbon dioxide emissions are not dramatically
			 reduced.
			(3)An increase of
			 even a few degrees could have major adverse impacts on both the human and
			 man-made environments, due to rising sea-levels, intensification of weather
			 events, mass extinction of species, and scarcity of water.
			(4)The United States
			 is responsible for nearly 24 percent of the world’s carbon dioxide emissions,
			 equaling approximately six billion metric tons of carbon dioxide per
			 year.
			(5)In
			 order to stabilize the earth’s climate and prevent catastrophic global climate
			 change, the level of worldwide carbon dioxide emissions need to be reduced 80
			 percent by 2050.
			(6)A
			 tax on fossil fuels based on carbon content will reduce the incentive to burn
			 those fuels, thereby reducing carbon dioxide emissions.
			(7)Revenue collected
			 from a tax on fossil fuels could be used to decrease taxes on low and
			 middle-income taxpayers, to fund research and development of alternative green
			 energy sources, or to increase funding for other domestic social
			 priorities.
			3.Imposition of carbon
			 tax on primary fossil fuels
			(a)General
			 ruleChapter 38 of the Internal Revenue Code of 1986 (relating to
			 environmental taxes) is amended by adding at the end thereof the following new
			 subchapter:
				
					ECarbon Tax on
				Primary Fossil Fuels 
						
							Sec. 4691. Imposition of tax.
						
						4691.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed
				a tax on any taxable fuel sold by the manufacturer, producer, or importer
				thereof.
							(b)Amount of
				tax
								(1)In
				generalThe amount of tax imposed by subsection (a) on any
				taxable fuel shall be an equivalent amount to $10 per ton of carbon content in
				such fuel, as determined by the Secretary in consultation with the Secretary of
				Energy.
								(2)Annual increase
				in amount of taxFor each calendar year beginning after 2009 and
				ending with the year after the target attainment year, paragraph (1) shall be
				applied by substituting for $10 the following: the amount
				in effect under this paragraph for the preceding calendar year, increased by
				$10,.
								(3)Rate freeze after
				target attainmentFor the
				second year after the target attainment year and each year thereafter, the
				amount in effect under paragraph (1) shall be the amount in effect under
				paragraph (1) for the first year after the target attainment year.
								(4)Target
				attainment yearFor purposes of paragraph (2), a calendar year is
				the target attainment year if the level of carbon dioxide emissions in the
				United States for the calendar year does not exceed 20 percent of the level of
				carbon dioxide emissions in the United States for calendar year 1990, as
				determined by the Energy Information Administration, Department of
				Energy.
								(c)Taxable
				fuelFor purposes of this
				section, the term taxable fuel means—
								(1)coal (including
				lignite and peat),
								(2)petroleum and any
				petroleum product (as defined in section 4612(a)(3)), and
								(3)natural
				gas,
								which is
				extracted, manufactured, or produced in the United States or entered into the
				United States for consumption, use, or warehousing.(d)Other
				definitionsFor purposes of
				this section—
								(1)United
				StatesThe term United States has the meaning given
				such term by section 4612(a)(4).
								(2)ImporterThe
				term importer means the person entering the taxable fuel for
				consumption, use, or warehousing.
								(3)TonThe
				term ton means 2,000 pounds. In the case of any taxable fuel which
				is a gas, the term ton means the amount of such gas in cubic feet
				which is the equivalent of 2,000 pounds on a molecular weight basis.
								(e)ExceptionNo
				tax shall be imposed by subsection (a) on the sale or in-kind exchange of any
				taxable fuel for deposit in the Strategic Petroleum Reserve established under
				part B of title I of the Energy Policy and Conservation Act.
							(f)Special
				rules
								(1)Only 1 tax
				imposed with respect to any productNo tax shall be imposed by
				subsection (a) with respect to a taxable fuel if, with respect to such fuel,
				the person who would be liable for such tax establishes that a prior tax
				imposed by such subsection has been imposed and no refund or credit with
				respect to such tax is allowed under subsection (g).
								(2)Fractional part
				of tonIn the case of a fraction of a ton, the tax imposed by
				subsection (a) shall be the same fraction of the amount of such tax imposed on
				a whole ton.
								(3)Use and certain
				exchanges by manufacturer, etc
									(A)Use treated as
				saleIf any person manufactures, produces, or imports any taxable
				fuel and uses such fuel, then such person shall be liable for tax under
				subsection (a) in the same manner as if such fuel were sold by such
				person.
									(B)Special rules for
				inventory exchanges
										(i)In
				generalExcept as provided in this subparagraph, in any case in
				which a manufacturer, producer, or importer of a taxable fuel exchanges such
				fuel as part of an inventory exchange with another person—
											(I)such exchange
				shall not be treated as a sale, and
											(II)such other person
				shall, for purposes of subsection (a), be treated as the manufacturer,
				producer, or importer of such fuel.
											(ii)Registration
				requirementClause (i) shall not apply to any inventory exchange
				unless—
											(I)both parties are
				registered with the Secretary as manufacturers, producers, or importers of
				taxable fuels, and
											(II)the person
				receiving the taxable fuel has, at such time as the Secretary may prescribe,
				notified the manufacturer, producer, or importer of such person’s registration
				number and the internal revenue district in which such person is
				registered.
											(iii)Inventory
				exchangeFor purposes of this subparagraph, the term
				inventory exchange means any exchange in which 2 persons exchange
				property which is, in the hands of each person, property described in section
				1221(a)(1).
										(g)Refund or credit
				for certain uses
								(1)Manufacture or
				production of another taxable fuelUnder regulations prescribed
				by the Secretary, if—
									(A)a tax under
				subsection (a) was paid with respect to any taxable fuel, and
									(B)such fuel was used
				by any person in the manufacture or production of any other substance which is
				a taxable fuel,
									then a
				credit or refund (without interest) shall be allowed, in the same manner as if
				it were an overpayment of tax imposed by subsection (a), to such person in an
				amount equal to the tax so paid.(2)Embedded or
				sequestered carbonUnder
				regulations prescribed by the Secretary, if—
									(A)a tax under
				subsection (a) was paid with respect to any taxable fuel,
									(B)a person uses such
				fuel in the manufacture or production of any substance which is not a taxable
				fuel, and
									(C)in the process of
				such manufacture or production, carbon in such fuel is embedded or
				sequestered,
									then a
				credit or refund (without interest) shall be allowed to such person in the same
				manner as if it were an overpayment of tax imposed by subsection (a). The
				amount of such credit or refund shall be an amount equal to the amount of tax
				in effect under subsection (a) with respect to such fuel for the calendar year
				in which such manufacture or production occurred, determined on the basis of
				carbon so embedded or sequestered.(3)LimitationIn
				any case to which paragraph (1) or (2) applies, the amount of any such credit
				or refund shall not exceed the amount of tax imposed by subsection (a) on the
				taxable fuel used in such manufacture or production (or which would have been
				imposed by such subsection on such other fuel but for subsection (h)).
								(h)Exemption for
				exports of taxable fuels
								(1)Tax-free
				sales
									(A)In
				generalNo tax shall be imposed by subsection (a) on the sale by
				the manufacturer or producer of any taxable fuel for export or for resale by
				the purchaser to a second purchaser for export.
									(B)Proof of export
				requiredRules similar to the rules of section 4221(b) shall
				apply for purposes of subparagraph (A).
									(2)Credit or refund
				where tax paid
									(A)In
				generalExcept as provided in subparagraph (B), if—
										(i)tax under
				subsection (a) was paid with respect to any taxable fuel, and
										(ii)(I)such fuel was exported by
				any person, or
											(II)such fuel was used as a material in the
				manufacture or production of a taxable fuel which was exported by any person
				and which, at the time of export, was a taxable fuel,
											credit
				or refund (without interest) of such tax shall be allowed or made to the person
				who paid such tax.(B)Condition to
				allowanceNo credit or refund shall be allowed or made under
				subparagraph (A) unless the person who paid the tax establishes that he—
										(i)has repaid or
				agreed to repay the amount of the tax to the person who exported the taxable
				fuel, or
										(ii)has obtained the
				written consent of such exporter to the allowance of the credit or the making
				of the refund.
										(C)Refunds directly
				to exporterThe Secretary shall provide, in regulations, the
				circumstances under which a credit or refund (without interest) of the tax
				under subsection (a) shall be allowed or made to the person who exported the
				taxable fuel, where—
										(i)the
				person who paid the tax waives his claim to the amount of such credit or
				refund, and
										(ii)the person
				exporting the taxable fuel provides such information as the Secretary may
				require in such regulations.
										(3)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				subsection.
								.
			(b)StudyNot later than 5 years after the date of
			 the enactment of this Act, and every 5 years thereafter, the Secretary of the
			 Treasury, in consultation with the Secretary of Energy, shall conduct a study
			 on the environmental, economic, and revenue impacts regarding the tax imposed
			 by subchapter E of chapter 38 of the Internal Revenue Code of 1986 (relating to
			 carbon tax on primary fossil fuels). The Secretary shall submit each study to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate.
			(c)Clerical
			 AmendmentThe table of subchapters for chapter 38 of such Code is
			 amended by adding at the end thereof the following new item:
				
					
						Subchapter E. Carbon tax on primary
				fossil
				fuels
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to sales
			 after the date of the enactment of this Act.
			
